Citation Nr: 1046886	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  09-34 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for left 
shoulder pain.

2.  Entitlement to an increased (compensable) evaluation for 
herniation of fascia, lower right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel






INTRODUCTION

The Veteran had active service from March 1992 to March 1996.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a regional office (RO) rating decision of February 
2009, which denied compensable ratings for the Veteran's left 
shoulder and right lower leg disabilities.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As pointed out by the Veteran's representative in October 2001, 
in his timely substantive appeal received in September 2009, the 
Veteran requested a Board hearing, to be held at the RO (i.e., 
Travel Board hearing).  Such hearing has not been scheduled, and 
the case must be returned to the RO to schedule the Veteran for a 
Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing before a Veterans Law Judge at the 
RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


